Citation Nr: 0020081	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  95-33 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a non-service connected pension.


REPRESENTATION

Appellant represented by:	Sean Kendall


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to April 
1974.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1995, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in June 1997.  It was 
remanded for reconsideration under new rating criteria for 
respiratory illnesses.  All requested development was 
completed.  A decision was rendered by the Board in June 
1998.  That decision, a denial of the benefit sought, was 
appealed by the veteran to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a December 1999 Order the Court 
remanded the claim to the Board in response to a joint motion 
for remand.  The Court concluded that the Board's decision 
contained an inadequate statement of the reasons and bases 
for its decision.  

The Court instructed the Board to afford the appellant a VA 
medical examination which specifically addresses each of his 
claimed disabilities including, but not limited to, 
hypertensive cardiovascular disease, headaches, 
gastrointestinal complaints, pulmonary condition, 
degenerative joint disease of the left knee and residuals of 
fractured femur.  Additionally the examination must provide 
sufficient information to evaluate the diagnosed disabilities 
under the appropriate rating criteria in the Schedule for 
Rating Disabilities.  The Board was also instructed to take 
into consideration the factors discussed in Deluca v. Brown, 
8 Vet. App. 202 (1995), regarding any diagnosed orthopedic 
disabilities.


REMAND

The veteran contends that he is unable to work because he has 
difficulty breathing, has heart trouble, and cannot stand for 
long periods of time.  He further contends that he vomits 3-4 
times each morning, and that he has headaches every day.

As noted above, the Court instructed the Board to afford the 
appellant a VA medical examination which specifically 
addresses each of his claimed disabilities including, but not 
limited to, hypertensive cardiovascular disease, headaches, 
gastrointestinal complaints, pulmonary condition, 
degenerative joint disease of the left knee and residuals of 
fractured femur.  

In the June 1998 decision the Board noted that the veteran's 
substance abuse disorder, which is the result of his own 
willful misconduct, appeared to be his most serious 
disability.  In conjunction with the above described 
examinations directed by the Court, the Board finds that a 
comprehensive review of the claims folder and examination of 
the veteran should be conducted so that the physical and 
psychological manifestations of his substance abuse disorder 
can be identified and therefore, separated from his other, 
legitimate, disabilities.  Furthermore, a Social and 
Industrial Survey should also be conducted to determine the 
extent to which the veteran's disabilities affect his daily 
life.

In the joint motion for remand, the veteran's representative 
noted that the Board did not undertake a separate evaluation 
of the veteran's disabilities under the Schedule for Rating 
Disabilities, instead accepting the disability ratings 
assigned by the RO in its October 1997 rating decision.  The 
veteran and his representative are invited to assist the 
Board in its review by providing evidence and specific 
arguments regarding why each of these ratings, assigned by 
the RO, are inadequate.  

The assertion, contained in the joint motion for remand, to 
the effect that the RO's ratings are inadequate, is 
conclusory in nature.  The veteran and his representative 
have cited no portion of the Schedule for Rating Disabilities 
and have provided no independent medical evidence to support 
the contention that the ratings currently assigned are in 
some way erroneous.  They rely simply on the blanket 
assertion that the veteran, for some reason, is entitled to 
higher ratings.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The RO should afford the appellant a 
VA medical examination which specifically 
addresses each of his claimed 
disabilities including, but not limited 
to, hypertensive cardiovascular disease, 
headaches, gastrointestinal complaints, 
pulmonary condition, degenerative joint 
disease of the left knee and residuals of 
fractured femur.

2.  A comprehensive review of the claims 
folder and examination of the veteran 
should be conducted by an expert in the 
field of substance abuse disorders, so 
that the physical and psychological 
manifestations of the veteran's substance 
abuse disorder can be identified and 
separated from his other, legitimate, 
disabilities.  

3.  A VA Social and Industrial Survey 
should be conducted to ascertain the true 
impact of the veteran's disabilities on 
his daily life.

4.  The veteran and his representative 
should be contacted and invited to 
provide more specific arguments and 
evidence regarding their contention that 
the current disability ratings arrived at 
by the RO are inadequate.

Upon completion of the above described items the RO should 
review the veteran's claim for entitlement to a non-service 
connected pension.  If the result remains adverse the RO 
should provide the veteran and his representative a 
supplemental statement of the case and adequate time to 
respond.  The claim should then be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




